Me. Justice Flanco Soto
delivered the opinion of the court.
The defendant appealed from a judgment by which he was fined two dollars for violating section 553 of the Penal Code, as amended by Act No. 18 of May 20, 1925.
The appellant assigns as the only error the weighing of the evidence by the lower court and in his brief the Fiscal agrees to a reyersal.
( The evidence tended to show that on a Sunday the defendant had two doors of his commercial establishment open, *512albeit they were shut off by a gate in front of each of them, and that there was a desk behind one of those gates. No person was seen going in or coming out of the store.
As the intention of the Legislature in enacting the said law was to secure compulsory rest in favor of the employees of certain commercial and industrial establishments during the days specifically mentioned, the error of the lower court in weighing the evidence in this case is clear, for it was not shown that the defendant was transacting business in his store on the Sunday to which the complaint refers, or that any of his employees were working on that day.
For the foregoing reasons the judgment must be reversed and the defendant discharged.